Citation Nr: 0704948	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-14 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg injury 
residuals.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to an effective date earlier than November 
17, 1998, for a 10 percent rating for a left thigh cyst 
removal residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who had active service from June 
1980 to December 1982.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from May 1999 and June 
2003 rating decisions of the Waco, Texas Regional Office 
(RO).  

In January 2005, the Board (in pertinent part) denied service 
connection for left leg injury residuals, a left shoulder 
disorder and a left knee disorder, and denied an effective 
date earlier than November 17, 1998, for a 10 percent rating 
for a left thigh cyst removal residual scar.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a July 2006 Order, the Court 
vacated the January 2005 Board decision with respect to these 
issues and remanded the matters for readjudication consistent 
with the Order.

The veteran was represented by a private attorney before the 
Court.  Before the Board he is represented by Texas Veterans 
Commission.

The matters of entitlement to service connection for left leg 
injury residuals, a left shoulder disorder and a left knee 
disorder, and entitlement to an effective date earlier than 
November 17, 1998, for a 10 percent rating for a left thigh 
cyst removal residual scar, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA applies to the instant claims.

The Act and the regulations implementing it essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in the 
claimant's possession.

With regard to the issues of entitlement to service 
connection for a left shoulder disorder, entitlement to 
service connection for a left knee disorder and entitlement 
to an effective date earlier than November 17, 1998, for a 10 
percent rating for a left thigh cyst removal residual scar, 
the July 2006 Court Order notes that remand is required 
because there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.

Furthermore, the Court found that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for service connection left leg injury residuals.  
Specifically, a VA examination and etiology opinion are 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson , 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reason outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess. 
Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for service 
connection for a left shoulder disorder, 
service connection for a left knee 
disorder and an effective date earlier 
than November 17, 1998, for a 10 percent 
rating for a left thigh cyst removal 
residual scar, the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b), to include notification 
that he should submit any pertinent 
evidence in his possession.  

The RO should also provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran should have an opportunity to 
respond.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Thereafter, the RO should then arrange 
for the veteran to undergo an examination 
by a physician with the appropriate 
expertise to determine the presence and 
likely etiology of any current left leg 
disability (other than the veteran's 
service-connected scar from a left thigh 
cyst removal.).  The veteran should be 
properly notified of the examination and 
of the consequences of his failure to 
appear.  His claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

If a left leg disability is diagnosed, the 
examiner should provide an opinion, based 
upon review of the veteran's pertinent 
medical history and with consideration of 
sound medical principles, as to whether it 
is at least as likely as not (a 50% or 
better probability) that such disability 
is etiologically related to the veteran's 
military service, to include any cyst 
removal therein.  The examiner should 
explain the rationale for all opinions 
expressed.

5.  Then, the RO should readjudicate these 
issues.  If any benefit sought is not 
granted, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this remand is to comply with the mandates of 
the Court.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



